Title: From James Madison to Edmund Randolph, 27 May 1783
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. May 27th. 1783
A letter recd. yesterday from Mr. F. Webb, inclosing bills in my favor for £200 Virga. Curny. informed me of the successful effort of your friendship for my relief. Mr. Ambler informed me that your attempt was for £100 more, but was abridged on a doubt as to the balance due to me. My answer to him by this conveyance will shew that you would have been sufficiently under the mark.
The next post I hope will bring me your remarks on the Budget of Congress, with the pulse of the Assembly with regard to it. The example of Virga. will have great & perhaps decisive influence on the event of it. In Rhode Island they are attacking it in the News papers before it has appeared. But this State is swayed by a party which has raised & connected its importance with an opposition to every Contl. measure. The bulk of the people are taken in by a belief that if no general impost on Trade be levied, their State will be able to tax the neighbouring States at pleasure. Should all the other States unite heartily in the plan, I do not think any single State will take upon itself the odium & the consequences of perseviring in a veto upon it.
I wish much to know how far your hope was well founded of an introduction of Mr. Jefferson into the Legislature. The hopes of some I find extend to his Mission to Congress. The latter would be exceedingly fortunate & if his objections are not insuperable ought & I trust will be urged upon him by his friends. I have been also indulging a hope that your return for such periods as would be most interesting, & wd least interfere with the exercise of your profession, might be reconciled to your views. Unless temperate & experienced members come in for the ensuing year, I foresee that the exclusions reqd. by the Confederation will make way for a change in the fœderal Councils not favorable to those catholic arrangements on which the harmony & stability of the Union must greatly depend.
We have recd. no accession of intelligence either as to the progress of the definitive Treaty, of the bill in the British Parlt. for commerce with the U-S. or of the negociations among the hungry suitors for the loaves & fishes of the Administration.
I am Dr. Sir Yr sincere friend
J. M.
